DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/10/2021.  These drawings are acceptable.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
Claim 16 is objected to because the phrase “and the second tracking device” in the last line appears to be missing words. Examiner suggests amending the phrase to recite “and the tracking of the second tracking device.”
Claim 17 is objected to because the phrase “the third segmented” in the last line appears to be missing a word. Examiner suggests amending the phrase to recite “the third segmented portion.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 10, 12, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Finley (US 2018/0092699, of record).
	Regarding claim 1, Finley shows a method of performing a navigated procedure relative to a subject (abstract), comprising: 	
	accessing first image data of a region of interest of the subject, wherein the first image data includes a first segmented portion, a second segmented portion, and a third segmented portion (“…intra-operative and pre-op CT images… perform segmentation of each vertebral body…,” [0075]; “imaging inputs … segmented into rigid bodies (e.g., vertebrae) based on tracked anatomical features 4,” [0103] and first two elements in fig. 40; ‘"segmentation" describes a process that identifies individual vertebrae within 3D image data so that the vertebrae can be separated and treated, manipulated, and displayed distinct from one another,’ [0109]) (Examiner maps the ‘first, second, and third segmented portions’ to three of the segmented individual vertebrae. Also refer to fig. 17A, [0112], illustrating a segmented 3D image data set depicting three segmented vertebrae. Also refer to figs. 18A - 18B, illustrating “[e]xemplary images captured by the C-arm 194,” [0112], when “spine pins 52 are inserted into the vertebral levels of interest,” [0112], wherein the vertebral levels of interest comprise “first, second, third, fourth, fifth and sixth vertebrae,” [0050], demonstrating six different vertebrae that are segmented and tracked);
 	tracking first and second tracking devices that are respectively connected to first and second portions of the subject (“tracking system 32 senses … tracking arrays 38 … positioned on … anatomical features 4 …, such as vertebral bodies … dynamic 3D position information corresponding to the anatomical features 4,” [0078] and figs. 4A, 4B, 9C, and 10; tracker 50 comprising the assembly of the array 38 and pin 52, [0084] and figs. 4A - 4B and 9A - 9C; [0098] and fig. 10; ‘"segmental tracking" refers to the ability of the system 10 to track each vertebra that is of clinical significance,’ [0110]; spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B);
	associating the first and second tracking devices, respectively, with the first and second segmented portions in the first image data (“…sense the arrays 38 … relative movement of the spine detected from the tracking system 32 … update the segmented vertebra locations in the radiographic data,” [0108]; “registering the 3D intraoperative image with the navigation system 10,” [0114]; “each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38,” [0134]); 
	determining a position of the third segmented portion relative to the first and second segmented portions (“…sense the arrays 38 … relative movement of the spine detected from the tracking system 32..,” [0108]; ‘"segmental tracking" refers to the ability of the system 10 to track each vertebra that is of clinical significance,’ [0110]; refer to figs. 18A - 18B, illustrating “[e]xemplary images captured by the C-arm 194,” [0112], when “spine pins 52 are inserted into the vertebral levels of interest,” [0112], wherein the vertebral levels of interest comprise “first, second, third, fourth, fifth and sixth vertebrae,” [0050]; “each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38,” [0134]) (Note that the tracked ‘each vertebra of clinical significance’ ([0110]; [0134]) include the third segmented portion); 
	displaying the first image with a display device (“dynamically track and display each anatomical feature 4 in real time,” [0103]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies,” [0134]); and 
	updating the display of the first image, including changing a position of the first or second segmented portion based upon tracking the first and second tracking devices (“update the segmented vertebra locations in the radiographic data,” [0108]; “registered vertebral bodies … shown in current orientation,” [0124]; [0134]) or the third segmented portion based on the determined position of the third segmented portion.

	Regarding claim 2, Finley discloses the claimed invention substantially as noted above. Finley further shows segmenting the first image data to determine at least a (“segmentation of each vertebral body,” [0075]; [0103] and second element in fig. 40; ‘"segmentation" … that identifies individual vertebrae within 3D image data so that the vertebrae can be separated and treated, manipulated, and displayed distinct from one another … detects and identifies each individual vertebra, until they are segmented from one another,’ [0109]; [0111] - [0112] and “segmented 3D image data set” in fig. 17A).

	Regarding claim 4, Finley discloses the claimed invention substantially as noted above. Finley further shows that the associating comprises executing instructions with a navigation system (navigation system 10, [0074] and fig. 1) to determine positions of the first and second tracking devices relative to the first segmented portion and second segmented portions (“…sense the arrays 38 … relative movement of the spine detected from the tracking system 32 … update the segmented vertebra locations in the radiographic data,” [0108]; [0114]; each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38,” [0134]). Finley further suggests that the associating comprises determining positions of the first and second tracking devices relative to a known reference device (“adjacent vertebrae levels … tracked relative to the single patient reference array 38 (above operative level),” [0124]).

	Regarding claim 7, Finley discloses the claimed invention substantially as noted above. Finley further shows that the determining the positon of the third segmented portion relative to the first and second segmented portions comprises determining a real (“real-time,” [0078]) of the third portion of the subject and updating the first image to include a real time position of the third portion of the subject (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies … each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38,” [0134]).

	Regarding claim 10, Finley discloses the claimed invention substantially as noted above. Finley further shows selecting either of the first tracking device or the second tracking device as a subject reference (“the surgeon can select, through the GUI, to track a secondary array 38 as a reference,” [0133]). The selection is interpreted as being intended “to maintain a registration of the first image to a subject space based on tracking of the first tracking device and the second tracking device,” at least because the segmental tracking ([0109]) maintains correspondence between the first image and subject space. Applicant is reminded that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.I.

	Regarding claim 12, Finley shows a system to navigate a procedure relative to a subject (abstract), comprising: 
	a display device (display screens 16, [0074], [0076] and fig. 1) to display a first image having a first segmented portion and a second segmented (“…intra-operative and pre-op CT images… segmentation of each vertebral body …register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0103] and first two elements in fig. 40; ‘"segmentation" … that identifies individual vertebrae within 3D image data so that the vertebrae can be separated and treated, manipulated, and displayed distinct from one another,’ [0109]); 
	a first tracking system (optical tracking system 32, [0078] and figs. 2 - 3) defining a first tracking space with a first coordinate system; 
	first and second tracking devices trackable in the first coordinate system (“tracking system 32 senses … tracking arrays 38 … positioned on … anatomical features 4 …, such as vertebral bodies … dynamic 3D position information corresponding to the anatomical features 4,” [0078] and figs. 4A, 4B, 9C, and 10; tracker 50 comprising the assembly of the array 38 and pin 52, [0084] and figs. 4A - 4B and 9A - 9C; [0098] and fig. 10; "segmental tracking," [0110]; spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B), wherein the first and second tracking devices are respectively associated with the first and second segmented portions in the first image data (“…sense the arrays 38 … relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; “registering the 3D intraoperative image with the navigation system 10,” [0114]; [0134]); and 
(computer system 12, [0074] and fig. 1) operable to: 
	register a first image data coordinate system of the first image data to the first coordinate system (“register patient space, image space, and navigation space,” [0106]; “registering the 3D intraoperative image with the navigation system 10,” [0114]); 
	track the first and second tracking devices (“tracking system 32 senses … tracking arrays 38 … positioned on … anatomical features 4 …, such as vertebral bodies … dynamic 3D position information corresponding to the anatomical features 4,” [0078] and figs. 4A, 4B, 9C, and 10);
	associate the first and second tracking devices, respectively, with the first and second segmented portions in the first image data (“…sense the arrays 38 … relative movement of the spine detected from the tracking system 32 … update the segmented vertebra locations in the radiographic data,” [0108]; [0114]; each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38,” [0134]) (Examiner maps the ‘first and second segmented portions’ to two of the segmented individual vertebrae. Also refer to fig. 17A, [0112], illustrating a segmented 3D image data set depicting three segmented vertebrae. Also refer to figs. 18A - 18B, illustrating “[e]xemplary images captured by the C-arm 194,” [0112], when “spine pins 52 are inserted into the vertebral levels of interest,” [0112], wherein the vertebral levels of interest comprise “first, second, third, fourth, fifth and sixth vertebrae,” [0050], demonstrating six different vertebrae that are segmented and tracked); 
	determine a position of a third segmented portion (examiner maps the ‘third segmented portion’ to a third one of the segmented individual vertebrae. Also refer to fig. 17A, [0112], illustrating a segmented 3D image data set depicting three segmented vertebrae. Also refer to figs. 18A - 18B, illustrating “[e]xemplary images captured by the C-arm 194,” [0112], when “spine pins 52 are inserted into the vertebral levels of interest,” [0112], wherein the vertebral levels of interest comprise “first, second, third, fourth, fifth and sixth vertebrae,” [0050], demonstrating six different vertebrae that are segmented and tracked) in the first image data relative to the first or second tracking devices (“…sense the arrays 38 … relative movement of the spine detected from the tracking system 32..,” [0108]; ‘"segmental tracking" refers to the ability of the system 10 to track each vertebra that is of clinical significance,’ [0110]; refer to figs. 18A - 18B, illustrating “[e]xemplary images captured by the C-arm 194,” [0112], when “spine pins 52 are inserted into the vertebral levels of interest,” [0112], wherein the vertebral levels of interest comprise “first, second, third, fourth, fifth and sixth vertebrae,” [0050]; “each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38,” [0134]) (Note that the tracked ‘each vertebra of clinical significance’ ([0110]; [0134]) include the third segmented portion); 
(“dynamically track and display each anatomical feature 4 in real time,” [0103]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 5 … relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; “registered vertebral bodies … shown in current orientation,” [0124]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies,” [0134]).

	Regarding claim 17, Finley discloses the claimed invention substantially as noted above. Finley further shows the navigation processor system is further operable to determine measurements relative to at least two of the first segmented portion, the second segmented portion, or the third segmented portion (anatomical measurements, [0119]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Finley in view of Roger et al. (US 2017/0231715, of record, hereinafter “Roger”).
	Regarding claim 3, Finley discloses the claimed invention substantially as noted above. As explained in the art rejection of claim 1 above, Finley shows that the first and second tracking devices are respectively associated with the first and second segmented portions.
	Finley fails to show that the associating comprises inputting into a navigation system identifications of the first and second tracking devices.
	Roger discloses fiducial markers. Roger teaches associating (registration, [0083], [0085]; “providing a form of registration or re-registration of the image and the patient's body,” [0135]) that comprises inputting into a navigation system (“use the navigation probe to physically touch the actual fiducial markers to generate positional data,” [0098]; position of markers 10 is determined using a surgical navigation probe 100 which is brought into contact with markers 10, [0126]; physically touch the actual fiducial markers 10 to generate positional data, [0135]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finley to have the associating comprise inputting into a navigation system identifications of the first and second tracking devices, as taught by Roger, in order to facilitate surgical navigation that is more accurate at any given time during surgery, notwithstanding any manipulation of the patient's anatomy that may have occurred, as suggested by Roger ([0085]).
	Regarding claim 13, Finley discloses the claimed invention substantially as noted above. As explained in the art rejection of claim 12 above, Finley shows that the navigation processor system respectively associates the first and second tracking devices with the first and second segmented portions.
	Finley fails to show that the associating is based on a user input.
	Roger discloses fiducial markers. Roger teaches associating (registration, [0083], [0085]; “providing a form of registration or re-registration of the image and the patient's body,” [0135]) based on a user input (“use the navigation probe to physically touch the actual fiducial markers to generate positional data,” [0098]; position of markers 10 is determined using a surgical navigation probe 100 which is brought into contact with markers 10, [0126]; physically touch the actual fiducial markers 10 to generate positional data, [0135]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finley to have the associating be based on a user input, as taught by Roger, in order to facilitate surgical navigation that is more accurate at any given time during surgery, notwithstanding any manipulation of the patient's anatomy that may have occurred, as suggested by Roger ([0085]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Finley in view of Hamada (US 2009/0187194, of record). 
	Regarding claim 5, Finley discloses the claimed invention substantially as noted above.
	Finley fails to show forming a bore in the first portion of the subject with an instrument, and disengaging the first tracking device from the instrument within the bore to connect the first tracking device to the first portion of the subject.
	Hamada discloses a one-step entry pedicular preparation device and disc access system. Hamada teaches (figs. 21 - 28 and corresponding text) forming a bore (“acting to bore into the bone,” [0053]) in a first portion of a subject with an instrument (“pedicular preparation device 201,” [0181] and figs. 21 - 23), and disengaging a first tracking device (“insertion of the pedicle dart as a marker,” [0059]; “left as a marker,” [0064]; pedicle dart 205, [018] and figs. 21 - 23) from the instrument within the bore to connect the first tracking device to the first portion of the (“leave the pedicle dart 205 in place, [0184]. Also refer to discussion in [0187] - [0188] of disengagement of pedicle dart 205).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finley to include forming a bore in the first portion of the subject with an instrument, and disengaging the first tracking device from the instrument within the bore to connect the first tracking device to the first portion of the subject, as taught by Hamada, in order to employ use of percutaneous techniques that reduce blood loss, as suggested by Hamada ([0055]).
	Regarding claim 15, Finley discloses the claimed invention substantially as noted above. Finley further shows a first portion of the subject that is represented in the first image as the first segmented portion in the first image data (“segmentation of each vertebral body,” [0075]; ‘"segmentation" … that identifies individual vertebrae within 3D image data so that the vertebrae can be separated and treated, manipulated, and displayed distinct from one another,’ [0109]);
	Finley fails to show an instrument configured to perform a portion of a procedure on the subject, wherein the first tracking device is separable from the instrument, and is configured to remain fixed to the first portion after performing the portion of the procedure.
	Hamada discloses a one-step entry pedicular preparation device and disc access system. Hamada teaches (figs. 21 - 28 and corresponding text) an instrument (“pedicular preparation device 201,” [0181] and figs. 21 - 23) configured to perform a portion of a procedure (“acting to bore into the bone,” [0053]) on a subject, wherein a first tracking device (“insertion of the pedicle dart as a marker,” [0059]; “left as a marker,” [0064]; pedicle dart 205, [018] and figs. 21 - 23) is separable from the instrument, and is configured to remain fixed to a first portion after performing the portion of the procedure (“leave the pedicle dart 205 in place, [0184]. Also refer to discussion in [0187] - [0188] of disengagement of pedicle dart 205).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finley to include an instrument configured to perform a portion of a procedure on the subject, wherein the first tracking device is separable from the instrument, and is configured to remain fixed to the first portion after performing the portion of the procedure, as taught by Hamada, in order to employ use of percutaneous techniques that reduce blood loss, as suggested by Hamada ([0055]).

Claims 8 - 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finley in view of Gregerson et al. (US 2018/0185113, of record, hereinafter “Gregerson”).
	Regarding claim 8, Finley discloses the claimed invention substantially as noted above.
	Finley fails to show that determining the position of the third portion comprises interpolating between the first and second portions based on the tracking of the first and second tracking devices.
	Gregerson discloses displaying patient data in computer-assisted surgery. Gregerson teaches determining a real time position of a third portion of a subject that comprises interpolating between first and second portions based on tracking first and  (“display … patient images corresponding to a third location of the patient in a blended or interpolated patient reference coordinate system based on tracking data for both the first reference marker device 1001 and the second reference marker device 1003 …third location of the patient may be, for example, an intervening vertebral level between the vertebral levels to which the first and second reference marker devices 1001, 1003 are attached,” [0131] and blocks 1153 and 1155 of fig. 11B. Also refer to reference marker devices 1001 and 1003 in fig. 10A; interpolation, [0132]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finley to have determining the position of the third portion of the subject comprise interpolating between the first and second portions based on the tracking of the first and second tracking devices, as taught by Gregerson, in order to improve the accuracy of image-guided surgery systems by displaying patient images and tracked tools/instruments within a blended or interpolated patient reference coordinate system that is based on multiple patient reference maker devices fixed to different locations on a patient, as suggested by Gregerson ([0129]), for example, by generating a correction factor for the display of patient images and tool/instrument poses, as discussed by Gregerson ([0132]).
	Regarding claim 9, Finley discloses the claimed invention substantially as noted above. 
	Finley fails to show that determining the position of the third portion comprises accessing a biomechanical model of the third portion relative to the first or second 
	Gregerson teaches that determining the real time position of the third portion comprises accessing a biomechanical model of the third portion relative to the first or second portion (“… interpolated reference coordinate system … based, at least in part, on a mathematical and/or physical modeling of the anatomical feature of interest … the patient's spine may be modeled … where a set of control points for the spline may be defined with reference to the vertebral levels … two of the control points of the spline may be defined with reference to the first and second reference marker devices 1001, 1003, … fixed to different vertebral levels of the patient's spine…,” [0132]). Gregerson also teaches updating the real time position of the third portion in a first image based on the model and tracking of the first and second tracking devices (“display … patient images corresponding to a third location of the patient …,” [0131] and blocks 1153 and 1155 of fig. 11B).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finley to have determining the real time position of the third portion of the subject comprise accessing a biomechanical model of the third portion relative to the first or second portion, as well as to include updating the real time position of the third portion in the first image based on the tracking of the first and second tracking devices, as taught by Gregerson, in order to facilitate improving the accuracy of image-guided surgery systems by displaying patient images and tracked tools/instruments within a blended or interpolated ([0129]), for example, by generating a correction factor for the display of patient images and tool/instrument poses, as discussed by Gregerson ([0132]).
	Regarding claim 16, Finley discloses the claimed invention substantially as noted above. 
	Finley fails to show accessing a biomechanical model of the third portion relative to the first or second portion, and updating a real time position of the third portion in the first image based on the model and the tracking of the first and second tracking devices.
	Gregerson teaches accessing a biomechanical model of a third portion relative to a first or second portion (“… interpolated reference coordinate system … based, at least in part, on a mathematical and/or physical modeling of the anatomical feature of interest … the patient's spine may be modeled … where a set of control points for the spline may be defined with reference to the vertebral levels … two of the control points of the spline may be defined with reference to the first and second reference marker devices 1001, 1003, … fixed to different vertebral levels of the patient's spine…,” [0132]), and updating the real time position of the third portion in a first image based on the model and tracking of the first and second tracking devices (“display … patient images corresponding to a third location of the patient …,” [0131] and blocks 1153 and 1155 of fig. 11B).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finley to have the navigation processor system be configured to access a biomechanical model of the ([0129]), for example, by generating a correction factor for the display of patient images and tool/instrument poses, as discussed by Gregerson ([0132]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Finley in view of Hartmann (US 2010/0228117, of record).
Regarding claim 11, Finley discloses the claimed invention substantially as noted above.
	Finley fails to show tracking a reference point of the subject by at least the tracking the first and second tracking devices, wherein the tracking the first device is in a first coordinate system and the tracking the second tracking device is in a second coordinate system, wherein the first and second tracking devices are fixed relative to the reference point.
	Hartmann discloses image-guided navigation. Hartmann teaches tracking a reference point of a subject (“reference point on the two vertebrae 204, 206 can be determined using both of the tracking devices 200, 202 …,” [0080] and fig. 9; reference point in both the first and the second navigation spaces, [0089]) by (optical tracking device 200, [0079] and fig. 9) in a first coordinate system (i.e., the coordinate system of the optical localizer 94, [0020] and figs. 1 - 2) and tracking a second tracking device (EM tracking device 202, [0079] and fig. 9) in a second coordinate system (i.e., the coordinate system of the electromagnetic localizer 84, [0021] and figs. 1 - 2), wherein the first and second tracking devices are fixed relative to the reference point ([0080]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finley to include tracking a reference point of the subject by at least the tracking the first and second tracking devices, wherein the tracking the first device is in a first coordinate system and the tracking the second tracking device is in a second coordinate system, wherein the first and second tracking devices are fixed relative to the reference point, as taught by Hartmann, in order employ an optical localizer operating in an optical modality that is unaffected by large metal objects, in addition to an EM localizer that allows tracking of instruments without line of site to the instrument; or to provide tracking with different resolution, features, or spatial positions, as suggested by Hartmann ([0095]).
	
Allowable Subject Matter
Claims 6 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6 and 14 recite features directed towards determining a greater confidence of tracking between the first tracking device and the second tracking device,  
The prior art suggests determining a greater confidence of tracking between the first tracking device and the second tracking device. For example, Finley teaches that the system “may track the movement of each of the arrays 38, and if the relative movement of the arrays 38 exceeds a predetermined value, the surgeon can select, through the GUI, to track a secondary array 38 as a reference or reregister the vertebral body” ([0133]). 
However, the prior art of record does not teach or reasonably suggest, either alone or in combination, selecting the determined greater confidence of tracking between the first tracking device and the second tracking device as a reference for the tracking the instrument. 

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not entirely persuasive. 
On page 20 of the Remarks, applicant requests reconsideration and withdrawal of the Double Patenting rejections. 
In response, examiner notes that Double Patenting rejections have been withdrawn in view of amendments to the claims. 
Applicant argues on page 24 that “the cited references, including Finley, clearly do not disclose independent claim 1.” Applicant similarly argues on page 24, regarding claims 8 and 9, that “the cited references common including Finley and Gregerson 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The prior art as applied to claims 1 - 5, 7 - 13, and 15 - 17 meets the claims for the reasons set forth in the above art rejections. It is not clear to the examiner exactly what applicant believes to be the deficiency of the applied art and why applicant believes the claims do not read on the applied art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793